                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-61019-BLOOM/Valle

MONIQUE BERNES, JEREMIAH DYE,
& WILHELMINA WILLIAMS,


        Plaintiffs,
v.

BROWARD COUNTY SHERRIFF OFFICE,
JEANETTE RANDOLPH, LESLIE PARKS,
LISA JOSEPH, CHILDNET, KENNETH
MANNING and THE HONORABLE
KENNETH GILLESPIE,

      Defendants.
_____________________________________/

                          ORDER DENYING LEAVE TO PROCEED
                            IN FORMA PAUPERIS ON APPEAL

        THIS CAUSE is before the Court upon Plaintiff’s Motion for Leave to Proceed in Forma

Pauperis on Appeal, ECF No. [7] (the “Motion”). Plaintiff’s Motion is denied for two reasons:

(1) the motion does not satisfy the requirements of Rule 24(a)(1)(C) of the Federal Rules of

Appellate Procedure, and (2) Plaintiff’s appeal is not taken in good faith.

        First, Rule 24(a)(1) of the Federal Rules of Appellate Procedure provides that a party filing

a motion in the district court seeking to appeal in forma pauperis (IFP) must attach an affidavit to

the motion that, among other things, “states the issues that the party intends to present on appeal.”

In addition, the affidavit must “claim an entitlement to redress.” Fed. R. App. P. 24(a)(1)(B).

Plaintiff’s affidavit does not include a claim with entitlement to redress, nor does it state the issues

she intends to present on appeal.

        Second, Plaintiff’s appeal is not taken in good faith. “An appeal may not be taken in forma
                                                             Case No. 18-cv-61019-BLOOM/Valle


pauperis if the trial court certifies in writing that it is not taken in good faith.” 28 U.S.C.

§ 1915(a)(3). “A party demonstrates good faith by seeking appellate review of any issue that is

not frivolous when examined under an objective standard.” Ghee v. Retailers Nat’l Bank, 271 F.

App’x 858, 859 (11th Cir. 2008). A claim is frivolous “where it lacks an arguable basis either in

law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). In other words, an appeal filed IFP

is frivolous “when it appears the plaintiff has little or no chance of success,” meaning that the

“factual allegations are clearly baseless or that the legal theories are indisputably meritless.”

Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993) (internal quotation marks omitted).

        As the Court’s order of dismissal makes clear, Plaintiff’s Complaint is patently frivolous,

fails to state a claim, and the legal theories presented are meritless. See ECF No. [4]. Moreover,

in addition to reasserting Plaintiff’s previous meritless claims and attaching additional

documentation, the notice of appeal is untimely. See Fed. R. App. P. 4(a)(1)(A) (“In a civil case,

. . . the notice of appeal as required by Rule 3 must be filed with the district clerk within 30 days

after entry of the judgment or order appealed from.”); see also ECF No. [5]. The Court therefore

certifies that this appeal is not taken in good faith.

        Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion, ECF No. [7],

is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on May 30, 2019.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE
Copies to:
Monique Bernes, pro se
2747 Lincoln Street
Hollywood, Florida 33020



                                                    2
